Title: To Thomas Jefferson from James Gibbon, 21 July 1821
From: Gibbon, James
To: Jefferson, Thomas


            Sir
            Colls office  Richmond
              July 21. 1821
          Having recd the invoice of the books, in examing which, and refering to the law I am inclined, from the character of them as therein describ’d, to believe they are imported for the use of the university & if so, are exempted from duty “specially imported for a seminary of learning is the language of the law—Should they not be for this object, as Colo Peyton is not here, the moment they come out from the ship, the package shall be safely forwarded—any expence in either case he will pay on his return—Im very respy
            
          The invoice return’d